Name: Council Regulation (EC) No 1506/98 of 13 July 1998 establishing a concession in the form of a Community tariff quota for Turkey in 1998 in respect of hazelnuts and suspending certain concessions
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  Europe
 Date Published: nan

 16.7.1998 EN Official Journal of the European Communities L 200/1 COUNCIL REGULATION (EC) No 1506/98 of 13 July 1998 establishing a concession in the form of a Community tariff quota for Turkey in 1998 in respect of hazelnuts and suspending certain concessions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the 1994 Act of Accession, Having regard to the proposal from the Commission, Whereas under the Agreement establishing an Association between the European Economic Community and Turkey (1), hereinafter referred to as the Agreement, concessions were granted to that country in respect of certain agricultural products; Whereas, following the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, the concession for hazelnuts should be adjusted to take account of the trade arrangements for that product which existed between Austria, Finland and Sweden, on the one hand, and Turkey, on the other, Whereas, in accordance with Articles 76, 102 and 128 of the 1994 Act of Accession, the Community is required to adopt the necessary measures to remedy this situation; whereas those measures should take the form of autonomous Community tariff quotas covering the conventional preferential tariff concessions applied by Austria, Finland and Sweden; Whereas Decision No 1/98 of the EC-Turkey Association Council of 25 February 1998 concerning trade arrangements for agricultural products provides for the improvement and consolidation of trade preferences relating to the import into the Community of agricultural products originating in Turkey and establishes a series of preferential concessions for Community exports of meat and live animals to Turkey; Whereas Turkey has since 1996 been applying a ban on the import of live animals of the bovine species (CN code 0102) and restrictions on the import of beef (CN codes 0201-0202); whereas those measures, being quantitative restrictions, are incompatible with the Agreement and prevent the Community from benefiting from the concessions granted to it under Decision No 1/98; whereas, despite talks from November 1997 to February 1998 intended to achieve a negotiated solution with Turkey to the problem, the quantitative restrictions are still in place; Whereas, as a result of these measures, exports to Turkey of the products in question originating in the Community are blocked; whereas, in order to protect the Community's commercial interests, the situation should be counterbalanced by means of equivalent measures; whereas the concessions set out in the Annexes to this Regulation should therefore be suspended, HAS ADOPTED THIS REGULATION: Article 1 The autonomous tariff quota appearing in Annex I is hereby opened for 1998. Articles 4 to 8 of Regulation (EC) No 1981/94 (2), by which the Council opened Community tariff quotas for certain products originating in, inter alia, Turkey, shall apply. Article 2 The autonomous tariff quota laid down in Annex I and the two tariff quotas laid down in Annex II are hereby suspended. Article 3 In accordance with the procedure laid down in Article 29 of Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (3) or, as the case may be, in the corresponding Articles of the other Regulations on the common organisation of markets in agricultural products, or in Articles 6 and 7 of Regulation (EC) No 1981/94, the Commission shall repeal the measures referred to in Article 2 once the barriers to preferential exports from the Community to Turkey have been lifted. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1998. For the Council The President W. SCHUSSEL (1) OJ 217, 29. 12. 1964, p. 3687/64. (2) OJ L 199, 2. 8. 1994, p. 1. Regulation as last amended by Commission Regulation (EC) No 650/98 (OJ L 88, 24. 3. 1998, p. 8). (3) OJ L 297, 21. 11. 1996, p. 1. ANNEX I Serial No CN code Description of goods Size of autonomous quota (in tonnes) Rate of duty applicable 09.0201 0802 21 00 0802 22 00 Hazelnuts (Corylus spp.), fresh or dried, in shell or shelled 9060 Free ANNEX II Serial No CN code Description of goods Size of quota per year or per period indicated (tonnes) Rate of duty applicable 09.0217 ex 0807 11 00 Watermelons, fresh: from 16 June to 31 March 14 000 Free 09.0207 09.0209 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, other than whole or in pieces, with a dry matter content of 12 % or more by weight: 30 000 with a dry matter content of 28-30 % by weight Free